Name: Commission Regulation (EEC) No 1500/82 of 11 June 1982 prolonging for the third time the temporary suspension of the advance fixing of the import levy for manioc
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 6 . 82 Official Journal of the European Communities No L 161 / 13 COMMISSION REGULATION (EEC) No 1500/82 of 11 June 1982 prolonging for the third time the temporak-y suspension of the advance fixing of the import levy for manioc (EEC) No 1 390/82 (4), temporarily suspended advance fixing of the import levy for manioc ; whereas the reasons which led to that suspension still exist ; whereas it is important, therefore, to continue that measure for a limited period, which will make it possible to monitor the situation ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 3808/81 (2), and in particular the first subparagraph of Article 1 5 (7) thereof, Whereas Article 1 5 (7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of such provisions will or is likely to cause difficulties ; Whereas there is a danger, having regard to the situa ­ tion on the world cereals market, that, if existing arrangements are adhered to, levies could be fixed in advance in the short term for quantities considerably greater than the quantities which might be expected under more normal conditions ; Whereas Commission Regulation (EEC) No 1147/82 of 13 May 1982 (3), as last amended by Regulation HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 1147/82, ' 11 June 1982' is hereby replaced by '2 July 1982'. Article 2 This Regulation shall enter into force on 12 June 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 June 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 382, 31 . 12. 1981 , p . 37. (3) OJ No L 132, 14. 5 . 1982, p . 52. (4) OJ No L 155, 5 . 6 . 1982, p. 31 .